t c no united_states tax_court alfred e gallade petitioner v commissioner of internal revenue respondent docket nos filed date c p’s wholly owned corporation operated a pension_plan in which p participated because of c’s poor financial disposition p executed a waiver to assign his fully vested accrued_benefits to c due to the waiver p did not report any taxable_distribution r determined that p’s waiver was an impermissible attempt to assign or alienate his benefits in violation of sec d of erisa and sec_401 i r c held p received a taxable_distribution held further the distribution was received by p in held further r abused her discretion by failing to waive the penalty_for_substantial_understatement_of_income_tax kenneth m barish james r mcdaniel and bruce l ashton for petitioner paul b burns for respondent gerber judge respondent alternatively determined a dollar_figure income_tax deficiency and a dollar_figure addition_to_tax under section for the tax_year or a dollar_figure income_tax deficiency and a dollar_figure addition_to_tax under sec_6661 for the tax_year the issues remaining for our consideration are whether petitioner’s waiver of his pension_plan benefits and use of them by his wholly owned corporation resulted in a taxable_distribution to him if it is a taxable_distribution whether it is recognizable in or and whether petitioner is liable for an addition_to_tax under sec_6661 findings of fact2 petitioner resided in fontana california at the time of the trial of these consolidated cases petitioner was married to adele m gallade ex-wife during the period under consideration except for an interim period when they were divorced january unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and the rule references are the tax_court rules_of_practice and procedure the stipulation of facts and exhibits are incorporated herein by this reference through date they separated in date and they were divorced a second time as of date in petitioner received a bachelor of science degree in philosophy after graduation petitioner served in the u s navy for approximately years after which he returned to the los angeles area to operate what he refers to as small businesses in the late 1940s petitioner began working for hughes aircraft co hughes until approximately when he started a tire distribution business after working in this business petitioner returned to hughes subsequently petitioner was hired by a chemical company as a general manager in inglewood california after leaving the inglewood chemical company on date petitioner incorporated his own chemical distribution business gallade chemical inc gci of which he was the sole shareholder and officer gci maintained its principal_place_of_business in santa ana california petitioner was employed by gci from its date of incorporation through the years in issue on date gci adopted a pension_plan known as the defined benefit pension_plan of gallade chemical inc the plan which at all relevant times was qualified under sec_401 the first american trust co first american was the trustee of the plan petitioner participated in the plan from its inception through its termination at which time his accrued_benefit was fully vested section dollar_figure of the plan captioned nonreversion prohibited the plan funds from being used for any purpose other than for the exclusive benefit of the participants or their beneficiaries except that upon termination of the plan any assets remaining in the trust fund because of an erroneous actuarial computation after the satisfaction of all fixed and contingent liabilities under the plan shall revert to the employer under the heading of nonassignability section a stated none of the benefits payments proceeds or claims of any participant shall be subject_to any claim of any creditor of any participant and in particular the same shall not be subject_to attachment or garnishment or other legal process by any creditor of any participant nor shall any participant have any right to alienate anticipate commute pledge encumber or assign any of the benefits or payments or proceeds which he may expect to receive under this plan except as provided in this plan for loans from the trust emphasis added on date petitioner his sons who were also employees of gci petitioner’s c p a henry zdonek mr zdonek and a vice president of actuarial consultants inc scott salisbury mr salisbury met to review the yearend at the plan’s termination the present_value of petitioner’s accrued_benefit was dollar_figure and the plan’s total available assets at that time were dollar_figure the present_value of the accrued_benefits of all other plan participants was at that time dollar_figure the parties agree that if petitioner failed to report his distribution from the plan the amount should be dollar_figure rather than dollar_figure the amount stated in the notices of deficiency valuation of the original plan and profit-sharing_plan the profit-sharing_plan and to discuss the distribution owed to petitioner as petitioner was near retirement age the options reviewed by petitioner included his receiving a distribution from the plan as taxable_income rolling the benefits over into an individual_retirement_account ira or rolling the benefits over into the profit-sharing_plan at this meeting the individuals present did not discuss the possibility of petitioner’s waiving his vested plan benefits after the date meeting petitioner evaluated the financial needs of gci amid gci’s decreasing customer base and financial losses petitioner thought that expansion was necessary therefore petitioner decided that it would be best for gci if petitioner waived his benefits under the plan and had the funds paid to gci to provide the necessary_working_capital between the meeting on date and date mr zdonek called mr salisbury and asked mr salisbury to research the question of whether petitioner was permitted to waive his plan benefits on date mr salisbury prepared a memorandum to gci’s pension file which memorialized a telephone conversation between mr salisbury and juanita nappier ms nappier a supervisor with the pension benefit guaranty corp pbgc mr salisbury stated that ms nappier believed that it would be fine for petitioner to waive his benefits under the plan due to gci’s business conditions so long as the rank and file employees received their benefits mr salisbury forwarded a copy of the memorandum to petitioner and mr zdonek on date mr salisbury sent a letter to mr zdonek a copy of which petitioner received the letter confirmed that gci desired to terminate the plan pay all participants their then-accrued benefits except for petitioner whose benefit would revert back to gci create a new plan to which the employees of gci would transfer their plan benefits and have a waiver of benefits prepared for petitioner mr salisbury commented on the plan benefits with respect to mrs gallade stating that he believed temporary irs regulations under the retirement_equity_act_of_1984 published in the federal_register on date indicate that any plan that has a termination_date prior to date and distributes all remaining assets as soon as administratively feasible after the termination_date is not subject_to the new survivor annuity requirements of sec_401 and sec_417 see sec_1 a - 11t q a-10 temporary income_tax regs fed reg date on date gci adopted a resolution terminating the plan the resolution stated that petitioner hereby waives all his rights and benefits under the plan and that all such rights and benefits will revert to the employer-corporation upon termination of the plan the termination which was signed by petitioner was effective date in anticipation of the plan’s termination on or about date gci filed an internal_revenue_service form_5310 application_for determination upon termination notice of merger consolidation or transfer of plan assets or liabilities notice of intent to terminate with the pbgc see sec pbgc regs with the form_5310 gci sought a favorable determination_letter from respondent and it applied for a notice of sufficiency from the pbgc upon the plan’s termination on or about date gci opened an interest- bearing account at republic bank the republic bank account petitioner and j ray haynes mr haynes of first american were the designated signatories on the republic bank account and all withdrawals or disbursements required both individuals to sign on the same day first american deposited dollar_figure of funds from the plan into the republic bank account on date the pbgc issued a notice of sufficiency to gci in accordance with gci’s first application on or about date the funds were withdrawn including accrued interest total of dollar_figure gci filed a second form_5310 on or about date to notify respondent and the pbgc of gci’s plans to transfer the remaining assets from the plan to the gci profit-sharing_plan on date first american had transferred all those assets from the plan trust payable to all approximately dollar_figure of petitioner’s balance in the plan went towards paying suppliers which we find was distributed to petitioner in the remainder dollar_figure was deposited into the republic bank account which petitioner claims was to be used at some point for gci’s expansion into the inland empire the record is unclear whether such a property was ever purchased plan participants except for petitioner to the profit-sharing_plan trust first american then arranged for the remaining assets to which petitioner was entitled to be transferred from the plan trust to gci on august and date during the summer respondent assigned gci’s application_for a determination to an employee_plans specialist during the period date through date the specialist and gci’s representatives corresponded concerning the application on or about date the matter was submitted internally within respondent’s office for technical_advice regarding the plan’s termination on date respondent’s national_office issued a technical_advice_memorandum stating its position on or about date gci withdrew its application_for_a_determination_letter thereafter this issue was addressed in the examination of petitioner which led to this controversy a closing conference was held on date and it was attended by petitioner respondent’s agent the agent’s supervisor and mr zdonek at this meeting respondent’s agent discussed the substantive issues and the reasons he believed that a sec_6661 penalty for substantial_understatement should apply mr zdonek told respondent’s agent that he believed this penalty should not apply opinion evidentiary objections we first consider the evidentiary objections to certain stipulated facts respondent objected to the admission of certain facts concerning a settlement meeting between the parties at which petitioner’s counsel asked to have the sec_6661 penalty waived petitioner seeks to introduce this fact solely to show that he asked respondent to waive the sec_6661 penalty not to establish liability or validity of the substantive claim rule a provides that trials before this court are to be conducted in accordance with the rules of evidence applicable in trials without a jury in the united_states district_court for the district of columbia see sec_7453 rule of the federal rules of evidence provides that evidence of an offer or promise to compromise or settle is not admissible to prove liability or validity of a claim or amount settlement agreements however are admissible if offered for a purpose other than to prove liability or a claim's validity 105_tc_1 tijerina v josefiak empl prac dec cch par big_number d d c citing 726_f2d_149 8th cir see also 34_f3d_124 2d cir 974_f2d_1408 4th cir therefore the fact that petitioner and respondent met is admissible for the limited purpose of showing that petitioner asked respondent to waive the sec_6661 penalty petitioner reserved objections to certain stipulated facts proposed by respondent petitioner did not address the objections until his reply brief relying on midkiff v commissioner 96_tc_724 affd sub nom 992_f2d_226 9th cir respondent argues that because of petitioner’s failure to address his evidentiary objections at trial or on opening brief petitioner has abandoned the objections reserved in the parties’ stipulation of facts midkiff held that objections not addressed in briefs are abandoned while that case did not distinguish between opening and reply briefs it would be unreasonable to allow a party to wait until filing a reply brief to address the party's objections because it eliminates the opportunity for the adverse_party to respond we have found that petitioner in these cases waited until he filed his reply brief to address his objections accordingly we hold that petitioner did not preserve his objections the plan distribution despite our holding that petitioner’s objections were abandoned we note that we did not rely on the statements contained in the declarations of bruce a hughes which petitioner argued are hearsay furthermore the substance of respondent’s internal request for technical_advice was not relevant to the legal conclusions reached in these cases the first substantive issue for decision is whether petitioner must include in income the value of his fully vested interest in gci’s pension_plan which he waived in favor of gci petitioner asserts that the funds are not includable because of his permissible waiver of benefits in favor of his wholly owned corporation respondent argues that petitioner must recognize taxable_income from the plan’s distribution because petitioner had an unconditional right to receive the benefits and any attempted waiver is invalid under the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 u s c sec_1001 and the internal_revenue_code i r c erisa was enacted to establish a comprehensive federal scheme for the protection of pension_plan participants and their beneficiaries 592_f2d_118 2d cir erisa was intended to assure that american workers may look forward with anticipation to a retirement with financial security and dignity and without fear that this period of life will be lacking in the necessities to sustain them as human beings within our society s rept pincite c b supp to this end erisa requires that plans provide that benefits may not be assigned or alienated h rept pincite c b supp this provision is included in both the i r c and erisa section d which state that a pension_plan will not be qualified if its benefits can be assigned or alienated sec_401 u s c sec_1056 sec_1_401_a_-13 income_tax regs provides c definition of assignment and alienation-- in general for purposes of this section the terms assignment and alienation include-- i any arrangement providing for the payment to the employer of plan benefits which otherwise would be due the participant under the plan and ii any direct or indirect arrangement whether revocable or irrevocable whereby a party acquires from a participant or beneficiary a right or interest enforceable against the plan in or to all or any part of a plan benefit payment which is or may become payable to the participant or beneficiary included in the plan’s terms is a clause that complies with the aforementioned antiassignment requirement specifically section dollar_figure of the plan contains a nonassignability clause that includes the statement that a participant shall not have any right to alienate the benefits or payments or proceeds which he may expect to receive under the plan we must decide whether petitioner’s waiver constituted an assignment_or_alienation of his benefits under the plan in violation of erisa section d and sec_401 in light of gci’s financial difficulties petitioner decided that his accrued fully vested benefit would be put to best use by gci therefore he executed a waiver of benefits in favor of gci petitioner contends that erisa’s antialienation provisions do not apply to a waiver of a right to payment of benefits made by a designated_beneficiary we disagree as a general_rule rights under an erisa plan may not be waived or assigned 878_fsupp_273 d mass emphasis added the waiver here effectively changed the beneficiary of the plan such a waiver of benefits is equivalent to an assignment_or_alienation which is statutorily prohibited in the qualified_pension plan at issue petitioner argues that erisa section d and sec_401 simply require that plans contain some type of antialienation provision such provisions however must be given effect by violating the statutory provisions the plan ceases to be qualified to be qualified both a plan’s terms and operations must meet the statutory requirements 102_tc_695 see 620_f2d_700 9th cir affg 68_tc_826 see also 493_us_365 erisa section d prohibits the assignment_or_alienation of pension_plan benefits gci’s amendment to the plan providing for the waiver if given effect violates the antialienation requirements of erisa section d and sec_401 petitioner also argues that waivers are permissible if knowingly and voluntarily made however petitioner fails to direct us to any authority that supports the argument that his waiver in the instant cases is valid so long as they were knowingly and voluntarily made we agree that when the antialienation rule does not apply any waiver or alienation must be knowingly and voluntarily made pursuant to erisa section the antialienation rule_of erisa section d does not apply to a plan which is unfunded and is maintained by an employer primarily for the purpose of providing deferred_compensation for a select group of management or highly compensated employees ie a top_hat_plan u s c sec_1051 see also 14_f3d_1374 n 9th cir referring to the characteristics of a top_hat_plan however the plan under consideration is overfunded and covers both petitioner and rank and file employees therefore whether petitioner’s waiver was knowingly or voluntarily made is of no consequence because the plan was not a top_hat_plan ferris v marriott family restaurants inc supra petitioner relies heavily on the fact that the pbgc issued a notice of sufficiency to gci which stated that insofar as it was concerned the plan’s termination was acceptable petitioner’s argument assumes that any government approval cures a statutory defect the pbgc was created to ensure that participants in private pension plans would receive the benefits for which their employers were liable erisa established the pbgc to operate a mandatory insurance program that provides for benefits if a pension_plan is terminated without adequate funding in re 707_f2d_647 2d cir concerning the plan gci filed a notice of intent to terminate with the pbgc stating that it planned to effect the waiver the pbgc then issued a notice of sufficiency after it determined that the plan’s assets were sufficient to discharge all obligations under the plan see sec c pbgc regs a notice of sufficiency is not a determination of the federal_income_tax consequences of termination its purpose is to address plans’ financial sufficiency therefore petitioner’s reliance on the notice of sufficiency is misplaced finally petitioner contends that the plan’s excess funds could be waived by petitioner petitioner argues that pursuant to sec_1_401-2 income_tax regs excess_plan funds may revert back to the employer if due to actuarial error in this regard petitioner argues that there was actuarial error because his waived funds were no longer needed to meet the obligations to the other plan participants sec_1_401-2 income_tax regs provides in relevant part a balance due to an erroneous actuarial computation is the surplus arising because actual requirements differ from the expected requirements even though the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions as to mortality interest etc and correct procedures relating to the method of funding for example a_trust has accumulated assets of dollar_figure at the time of liquidation determined by acceptable actuarial procedures using reasonable assumptions as to interest mortality etc as being necessary to provide the benefits in accordance with the provisions of the plan upon such liquidation it is found that dollar_figure will satisfy all of the liabilities under the plan the surplus of dollar_figure arises therefore because of the difference between the amounts actuarially determined and the amounts actually required to satisfy the liabilities this dollar_figure therefore is the amount which may be returned to the employer as the result of an erroneous actuarial computation if however the surplus of dollar_figure had been accumulated as a result of a change in the benefit provisions or in the eligibility requirements of the plan the dollar_figure could not revert to the employer because such surplus would not be the result of an erroneous actuarial computation emphasis added actuarial errors refer to clerical or mathematical mistakes regarding actuarial assumptions and methods in determining the future costs and liabilities required to meet a plan’s funding see 22_f3d_968 10th cir petitioner argues that his decision to assign his benefits to gci was tantamount to actuarial error we disagree the amount of petitioner’s benefits which he attempted to assign was part of the benefits which actuarial assumptions addressed since the plan’s inception in accordance with the example in sec_1_401-2 income_tax regs upon liquidation of the plan there were sufficient assets to meet the plan’s needs including petitioner’s benefits the surplus above all participants' needs including petitioner’s may be excess due to actuarial error however this is not the issue with which we are faced petitioner attempted to assign only his vested benefits in the plan not the amount by which the plan may have been overfunded with respect to this amount the second part of the example in sec_1_401-2 income_tax regs is instructive here the excess_benefits that resulted from petitioner’s attempted waiver exist solely because petitioner sought to change the benefit provisions of the plan through the date resolution--not because of an erroneous actuarial computation petitioner caused the plan to terminate and distribute his accrued fully vested benefit to him individually while he contemporaneously decided that the funds would be best utilized by gci consequently petitioner contributed the funds to his wholly owned corporation this investment decision did not change the substantive result the distribution was petitioner’s--not gci’s accordingly the attempted waiver by petitioner in favor of gci constitutes a taxable_distribution from the plan on its termination see sec_61 we also note that petitioner’s attempted assignment would have violated the express terms of the plan sec as well as both erisa sec d and sec_401 in these cases petitioner was the only party who could have beneficially received the benefits from the plan see lucas continued next we decide in which year petitioner a cash_basis taxpayer was required to report the plan distribution respondent argues that petitioner should recognize the distribution in ie when it was paid to gci sec_1_451-1 income_tax regs provides that income is to be included in gross_income for the taxable_year in which it is actually or constructively received by the taxpayer emphasis added see also sec_451 the taxpayer here is petitioner mr gallade not gci we must decide whether mr gallade the taxpayer actually or constructively received his distribution in as respondent contends or in as respondent argues in the alternative sec_1_451-2 income_tax regs concerning constructive receipt as interpreted in 47_tc_428 provides that income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions continued v earl 281_us_111 in this regard because we have held that the total_distribution was taxable to petitioner in under sec_61 it is unnecessary to discuss the parties’ assignment-of-income argument which is another theory under which petitioner’s income could be taxable id petitioner directed gci to open the republic bank account on date at which time dollar_figure was deposited both petitioner and mr haynes of first american were signatories of the republic bank account and both individuals were required to sign for a transaction therefore we must determine whether this two-signature requirement posed a substantial limitation or restriction on petitioner’s control of the funds in 3_tc_260 the decedent was entitled to receive annual delay rentals from sun oil co which she specifically devised to her four children and surviving husband because a dispute arose between decedent’s husband and her executors in the sun oil co deposited the rentals in a joint bank account that required the signatures of decedent’s husband and her executors before any withdrawals could be made the court held that the estate was not required to recognize income in stating that these delay rentals were not paid to the executors but on the contrary were paid_by the sun oil co to the bank and were deposited in that bank to a new account of which decedent’s husband and her executors were joint signatories this court stressed that in order for the executors to make a withdrawal they needed the signature of decedent’s husband the opinion concluded that this was enough of a restriction on the account to see supra note preclude the estate from recognizing income in ie when the funds were deposited in the account id pincite we believe that the same analysis should apply in these cases in estate of fairbanks v commissioner supra the bank account was established by the payor sun oil co not by either of the joint signatories however we believe that the relevant holding in that case was that the taxpayer estate did not have the type of unfettered control which would trigger income_recognition petitioner here did not have exclusive control_over the funds until in fact any_action required the signature of a vice president of the plan’s trustee first american who had a fiduciary duty to act in the plan’s best interests which we believe the plan’s trustee recognized in his dealings with the plan see generally 35_f3d_466 9th cir see also 82_tc_869 petitioner could not unilaterally remove the funds in the republic bank account this was a substantial restriction on petitioner’s ability to withdraw funds and it prevented petitioner from having constructively received the distribution in instead petitioner was taxable on the dollar_figure for the tax_year substantial_understatement respondent also determined that petitioner is liable for the addition_to_tax for substantial_understatement_of_income_tax in or income_tax is substantially understated if in any year the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to such understatement 90_tc_498 the understatement is reduced by that portion for which there is substantial_authority or that has been adequately disclosed sec_6661 petitioner did not disclose the transaction at issue on his or federal_income_tax returns so there could not have been adequate_disclosure moreover to show that he had substantial_authority petitioner must demonstrate that the substantial weight of authority supports the positions taken on his income_tax return sec_1 b income_tax regs see also nestle holdings inc v commissioner tcmemo_1995_441 petitioner has not shown this court any authority for his tax positions furthermore opinions of tax professionals may not constitute such authority see eg sec_1 b income_tax regs in this case there was no substantial_authority sec_6661 provides that the secretary may waive this penalty on a showing by the taxpayer that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith the denial of a waiver under sec_6661 is reviewable by this court and the appropriate standard of review is whether respondent has abused her discretion in not waiving the addition_to_tax 91_tc_1079 if we conclude that respondent's discretion was exercised arbitrarily capriciously or without a sound basis in fact we will not sustain the determination 924_f2d_1018 11th cir affg 91_tc_733 we have found that petitioner met with his sons former gci employees to discuss the future of the plan in date when petitioner determined that his distribution could benefit gci’s operations he took several steps to assure that the assignment would comply with the law first petitioner sought the advice of his c p a mr zdonek and an actuary mr salisbury mr salisbury then formally contacted ms nappier of the pbgc who stated in writing that she believed petitioner’s waiver would be fine to comply with gci’s filing_requirements petitioner caused his wholly owned company to file forms with respondent and the pbgc in date mr salisbury informed petitioner that he believed that temporary irs regulations indicated that with the plan’s termination_date the plan would not be subject_to the new survivor annuity requirements based on the above advice gci adopted the resolution where petitioner agreed to waive his benefits under the plan finally in date the pbgc issued a notice of sufficiency to gci in accordance with its first application the most important factor in determining whether petitioner acted in a reasonable manner and in good_faith is the extent to which he attempted to determine his proper income_tax_liability mailman v commissioner supra pincite reliance on the advice of professionals is tantamount to acting in a reasonable manner if under all the circumstances such reliance is reasonable and the taxpayer acted in good_faith sec_1 b income_tax regs see also 933_f2d_757 9th cir 105_tc_114 nestle holdings inc v commissioner supra on the basis of these facts we find that petitioner did act as an ordinarily prudent person in the circumstances accordingly his reliance on the advice of his hired professionals was reasonable and in good_faith therefore we hold that respondent abused her discretion by failing to waive this penalty accordingly we hold that petitioner is not liable for the sec_6661 addition_to_tax see eg nestle holdings inc v commissioner supra holding that it was unreasonable in that case to penalize a taxpayer for relying on the advice of a professional or for not prevailing in this court citing reinke v commissioner 46_f3d_760 8th cir affg tcmemo_1993_197 respondent argues that petitioner was required to request a waiver of the addition_to_tax and because he did not he is precluded from receiving one we disagree while the court_of_appeals for the eighth circuit suggests that a taxpayer’s request for a waiver can establish the commissioner's degree of fault for failing to waive it does not hold that a request is a requirement or prerequisite for a waiver petitioner’s c p a mr zdonek stated that he believed that the addition_to_tax did not apply however he did not refer to respondent’s waiving the addition_to_tax we hold that mr zdonek’s statement at the meeting which challenged the addition_to_tax had the same effect as a request for a waiver of the addition_to_tax although such a formal request is not required id the paramount question is whether petitioner had reasonable_cause and acted in good_faith which he did decisions will be entered under rule
